AO 245B (Rev. 05/ 15/2018) Judgment in a Criminal Petty Case (Modified)                                                             Page 1 of 1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                      V.                                    (For Offenses Committed On or After November I, 1987)


                       Arturo Navarro-Zuniga                                Case Number: l 9-mj-23353-WVG

                                                                            Rebecca C Fish
                                                                            Defendant 's Attorney


REGISTRATION NO. 70410298

THE DEFENDANT:
 D pleaded guilty to count(s)
                                  - - - - - - - - - - - - - - - - -- - -- - - - - - - -
 IZI was found guilty to count(s) Count 1 Complaint
                                    ---------------------------
     aft er a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                          Count Number(s)
8: 1325(a)(l)                      Illegal Entry (Misdemeanor)                                                1

 D The defendant has been found not guilty on count(s)
                                              -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                Time Served


  IZI Assessment: $10 WAIVED         IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative,,_____ charged in case _ _ .
      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          November 12 2019
                                                                          Date of Imposition of Sentence
                                FILED
                                  NO'J O6 20,9                                     ~~
                                                                          HONORABLE WILLIAM V. GALLO
                          CL.ERK, U.S. O\STfltl'C't COUl'T                UNITED STATES MAGISTRATE JUDGE
                     110IJ'THi , f1&'fRlC'I Of CALlfO•.N. IA
                     S~
                     -·              .     _..   Of~UTY
                                                             -

                                                                                                                  19-MJ-23353-WVG
